Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 1 of 22 PageID# 317




                    IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division



   BRIAN C. DAVISON,

                 Plaintiff



   V.                                                         Case No. 1:18-CV-1125

   FACEBOOK,INC.; YOUTUBE,LLC.; TWITTER,INC.

   AND


   LOUDOUN COUNTY SCHOOL BOARD


                 Defendants.



            FIRST AMENDED COMPLAINT FOR EOUITABLE RELIEF

          Brian C.Davison, acting pro se,respectfully states as follows:

                                       INTRODUCTION

  1. As the Supreme Court noted in Packingham v North Carolina, social media has become

     the"modem public square". 137 S. Ct. 1730,1737(2017) Government social media pages

     have become nearly universal at all levels: local,state and federal. Such government social

     media pages are open for two-way communication with constituents, thus constituting

     various types of public forums.

  2. In addition to allowing governments to administer their social media pages, social media

     site operators also exercise editorial control including deleting comments based on content

     and viewpoint. Such behavior in administering a government social media page establishes
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 2 of 22 PageID# 318
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 3 of 22 PageID# 319
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 4 of 22 PageID# 320
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 5 of 22 PageID# 321
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 6 of 22 PageID# 322
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 7 of 22 PageID# 323
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 8 of 22 PageID# 324
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 9 of 22 PageID# 325
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 10 of 22 PageID# 326
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 11 of 22 PageID# 327
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 12 of 22 PageID# 328
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 13 of 22 PageID# 329
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 14 of 22 PageID# 330
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 15 of 22 PageID# 331
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 16 of 22 PageID# 332
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 17 of 22 PageID# 333
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 18 of 22 PageID# 334
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 19 of 22 PageID# 335
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 20 of 22 PageID# 336
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 21 of 22 PageID# 337
Case 1:18-cv-01125-AJT-TCB Document 51 Filed 01/03/19 Page 22 of 22 PageID# 338
